     Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 1 of 47 Page ID #:1



 1      ARNOLD & PORTER KAYE SCHOLER LLP
 2      JOHN C. ULIN (SBN 165524)
        john.ulin@arnoldporter.com
 3      777 South Figueroa Street, 44th Floor
 4      Los Angeles, CA 90017
        T: (213) 243-4000
 5      F: (213) 243-4199
 6
        JABA TSITSUASHVILI (SBN 309012)
 7      jaba.tsitsuashvili@arnoldporter.com
 8      601 Massachusetts Avenue NW
        Washington, DC 20001
 9      T: (202) 942-5000
10      F: (202) 942-5999

11                           UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA

13      CLAUDIA SARAHI RUEDA VIDAL,                    Case No. 2:18-cv-9276
14
                           Plaintiff,                  COMPLAINT FOR
15                                                     DECLARATORY AND
16           vs.                                       INJUNCTIVE RELIEF AND
                                                       DAMAGES;
17      U.S. DEPARTMENT OF HOMELAND                    DEMAND FOR JURY TRIAL
18      SECURITY; U.S. CITIZENSHIP AND
        IMMIGRATION SERVICES; U.S.
19      IMMIGRATION AND CUSTOMS
20      ENFORCEMENT; U.S. CUSTOMS AND
        BORDER PROTECTION; U.S. BORDER
21      PATROL; LEE FRANCIS CISSNA,
22      Director of USCIS, in his official capacity;
        KATHY A. BARAN, Director of USCIS
23      California Service Center, in her official
24      and individual capacities; ANDREW K.
        BOLTON, DANIEL BRIGHTMAN, and
25      DOES 1 through 10, USCIS agents and
26      U.S. Border Patrol officers, in their
        individual capacities,
27
28                         Defendants.


                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                      DEMAND FOR JURY TRIAL
     Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 2 of 47 Page ID #:2



 1                                         INTRODUCTION
 2            Plaintiff Claudia Sarahi Rueda Vidal (“Ms. Rueda”) brings this Complaint
 3      seeking declaratory and injunctive relief against the agency Defendants and damages
 4      against the individual Defendants.
 5            Ms. Rueda is the paradigmatic “Dreamer.” She has lived in and contributed to
 6      the Los Angeles community since she was six years old. As a college student and
 7      immigrants’ rights activist, she promotes civic engagement and community
 8      education. As a well-known leader of California’s immigrants’ rights movement and
 9      the Los Angeles Immigrant Youth Coalition, her speech and activism have garnered
10      media attention, and she has received the support of United States Senator Kamala
11      Harris and Los Angeles Mayor Eric Garcetti, among others.
12            Ms. Rueda is a law-abiding and motivated young person who is on the verge of
13      obtaining a college degree. She has no criminal history. Her encounters with law
14      enforcement consist of two arrests at peaceful protests. Prosecutors pursued neither.
15            This case is about two discrete unlawful actions by government officials in
16      2017 in retaliation for Ms. Rueda’s constitutionally protected political speech:
17            • first, an unlawful and retaliatory seizure, search, and arrest of Ms. Rueda,
18               pursuant to Defendants’ pattern and practice of targeting and attempting to
19               silence immigrants’ rights activists since early 2017;
20            • second, an unlawful and retaliatory denial of Ms. Rueda’s application for
21               Defendants’ Deferred Action for Childhood Arrivals (“DACA”) status, in
22               violation of the program’s policies and criteria, binding procedures, and
23               longstanding practices.
24            The seizure, search, and arrest violated 8 C.F.R. §§ 287.3 and 287.8 and the
25      Fourth Amendment. The DACA status denial violated the Administrative Procedure
26      Act (“APA”) and the Fifth Amendment’s guarantees of due process and equal
27      protection. Both unlawful actions were in retaliation for political speech, in violation
28      of the First Amendment.
                                                   1
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                     DEMAND FOR JURY TRIAL
     Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 3 of 47 Page ID #:3



 1                                               ******
 2            In April 2017, Ms. Rueda garnered media attention and the backing of
 3      community and political leaders in support of her successful campaign protesting the
 4      arrest and detention of her mother by Defendants’ immigration officers. Less than
 5      one week after Ms. Rueda’s campaign helped secure her mother’s release,
 6      Defendants’ plainclothes officers surrounded and arrested Ms. Rueda in the early
 7      morning outside of her home. They did not obtain a warrant, identify themselves,
 8      provide any warning or explanation, have any reasonable suspicion, or inform Ms.
 9      Rueda of any of her rights or where they were taking her. On information and belief,
10      the officers were Defendants Andrew K. Bolton, Daniel Brightman, and one or more
11      Doe Defendants who directed, initiated, and/or participated in the seizure, search, and
12      arrest. They violated 8 C.F.R. §§ 287.3 and 287.8 and the Fourth Amendment.
13            Ms. Rueda spent three weeks in immigration detention without any
14      immigration charges filed. On June 9, 2017, an Immigration Judge determined that
15      she is not a flight risk or a public safety threat, and ordered that she be released on her
16      own recognizance—i.e., without any bond required. On the government’s appeal, the
17      Board of Immigration Appeals upheld the Immigration Judge’s release order.
18            Days after her release from immigration detention, Ms. Rueda submitted a
19      timely, complete, and robust DACA application to Defendant United States
20      Citizenship and Immigration Services (“USCIS”). Ms. Rueda’s complete DACA
21      application included the required employment authorization application and $495
22      filing fee. It demonstrated that Ms. Rueda meets the DACA status criteria, including
23      the age, residency, education, criminal history, and public safety requirements.
24      Financial inability was the only reason Ms. Rueda had not previously applied for
25      DACA status.
26            Ms. Rueda’s DACA application contained letters of support from over a dozen
27      community and political leaders, including federal and local lawmakers, university
28      administrators, and professors.
                                                    2
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                      DEMAND FOR JURY TRIAL
     Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 4 of 47 Page ID #:4



 1             Ms. Rueda attended the mandatory background check appointment scheduled
 2      by USCIS shortly after submitting her DACA application. She did not receive any
 3      other correspondence from USCIS for over three months. In October 2017,
 4      Defendant Kathy A. Baran, Director of the USCIS California Service Center, sent
 5      Ms. Rueda a one-line DACA denial notice. The notice did not provide any reason or
 6      explanation for the denial. Nor had USCIS or Baran ever issued Ms. Rueda a
 7      Request for Evidence (“RFE”) or Notice of Intent to Deny (“NOID”)—as required by
 8      the binding and non-discretionary policies and procedures established in the
 9      Department of Homeland Security (“DHS”) DACA Standard Operating Procedures
10      (“DACA SOP”).
11             Since 2012, USCIS agents have administered the DACA program pursuant to:
12      (1) the binding policies established by DHS’s June 15, 2012 DACA Memo, including
13      its longstanding objective DACA status criteria; (2) the comprehensive DACA SOP,
14      which establishes binding and non-discretionary policies and procedures for
15      processing and evaluating DACA status applications; and (3) the standard practice of
16      approving DACA status applications for individuals who meet the objective DACA
17      status criteria.
18             Under the APA, this Court “shall compel agency action unlawfully withheld or
19      unreasonably delayed[,] and hold unlawful and set aside agency action, findings, and
20      conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise not
21      in accordance with law; contrary to constitutional right . . .; [or] without observance
22      of procedure required by law.” 5 U.S.C. § 706(1)-(2). This Court must set aside
23      agency action that (1) is done without reason or explanation; (2) fails to abide by the
24      agency’s own binding policies or procedures; (3) is an unexplained or irrational
25      departure from past practice; (4) is pursuant to an unwritten policy that contradicts a
26      binding written one; or (5) is retaliatory.
27             USCIS’s denial of Ms. Rueda’s DACA status application suffers from the
28      following fatal constitutional and statutory flaws: (1) failure to provide any reason or
                                                    3
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                       DEMAND FOR JURY TRIAL
     Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 5 of 47 Page ID #:5



 1      explanation; (2) failure to abide by the binding terms of the DACA Memo and the
 2      DACA SOP, which establish the objective DACA status criteria and require a pre-
 3      denial RFE and/or NOID and opportunity to respond; (3) an unexplained and
 4      irrational departure from USCIS’s years of past practice of approving DACA
 5      applications for individuals who meet the objective DACA status criteria (or at least
 6      issuing a pre-denial RFE and/or NOID and providing an opportunity to respond); (4)
 7      acting pursuant to an unwritten policy of ignoring the terms of the DACA Memo and
 8      the DACA SOP, in direct violation of various DHS memos, public guidance, and
 9      statements to Congress that the terms of the program have not changed—including its
10      definition of who is and is not an “enforcement priority”; and (5) retaliation for her
11      political speech and activism in support of immigrants’ rights generally and her
12      mother specifically.
13            Like hundreds of thousands of other young people approved for DACA status
14      before and after her, Ms. Rueda met and continues to meet all of the objective DACA
15      status criteria. By failing to provide her (1) any reason or explanation for her DACA
16      status denial or (2) the RFE and/or NOID and an opportunity to respond required by
17      the DACA SOP, USCIS and Baran violated the fundamental principles of
18      administrative law. USCIS and Baran also violated Ms. Rueda’s Fifth Amendment
19      right to due process by ignoring the DACA SOP’s binding procedures—which
20      require notice and an opportunity to respond to an RFE and/or NOID before a DACA
21      status denial.
22            Finally, because the only discernible difference between Ms. Rueda and the
23      hundreds of thousands of others who have been approved for DACA status is her
24      political speech and activism against Defendants’ immigration practices, USCIS’s
25      and Baran’s departure from DACA’s binding policies and procedures and from
26      USCIS’s past practice violated the First Amendment’s prohibition against retaliation
27      for political speech and the Fifth Amendment’s guarantee of equal protection.
28
                                                   4
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                      DEMAND FOR JURY TRIAL
     Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 6 of 47 Page ID #:6



 1            For these reasons and as more fully set forth below, Ms. Rueda seeks a
 2      declaration that Defendants have violated 8 C.F.R. §§ 287.3 and 287.8, the Fourth
 3      Amendment, the DACA SOP, the APA, the Fifth Amendment, and the First
 4      Amendment. Ms. Rueda respectfully requests that this Court set aside USCIS’s
 5      denial of her DACA status application and require USCIS to fully and appropriately
 6      evaluate her DACA status application in accordance with the DACA SOP, the APA,
 7      the Fifth Amendment, and the First Amendment—i.e., without departure from
 8      longstanding DACA policies and procedures, including the DACA Memo’s DACA
 9      status criteria and the DACA SOP’s RFE, NOID, and opportunity to respond
10      requirements; without consideration of Ms. Rueda’s protected speech or other
11      political activity; and without any allegation or assertion that she is an enforcement
12      priority or poses a public safety threat—which an Immigration Judge has determined
13      she does not (a determination upheld by the BIA). See Ramirez Medina v. DHS, 313
14      F. Supp. 3d 1237, 1249-52 (W.D. Wash. 2018) (with respect to the evaluation of the
15      plaintiff’s DACA status, ordering on the basis of an Immigration Judge’s finding:
16      “USCIS is enjoined from asserting, adopting, or relying in any proceedings on any
17      statement or record made as of this date purporting to allege or establish that [the
18      plaintiff] is a gang member, gang affiliated, or a threat to public safety”).
19                                 JURISDICTION AND VENUE
20      1.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331.
21      2.    This Court has remedial authority under the Declaratory Judgment Act, 28
22            U.S.C. §§ 2201-2202, and the APA, 5 U.S.C. §§ 701-706.
23      3.    Venue is proper in the Central District of California because a substantial part
24            of the events or omissions giving rise to this action occurred in this District. 28
25            U.S.C. § 1391(e)(1).
26                                             PARTIES
27      4.    Ms. Rueda is a 23-year-old resident of Los Angeles, California. She was born
28            in Mexico and brought to the United States in 2001, when she was six years
                                                 5
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                      DEMAND FOR JURY TRIAL
     Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 7 of 47 Page ID #:7



 1            old. She has lived and studied in the United States continuously ever since.
 2            She is currently pursuing a bachelor’s degree at California State University,
 3            Los Angeles. She is also a community educator, activist, and immigrants’
 4            rights leader.
 5      5.    DHS is a cabinet department of the United States federal government with
 6            responsibility for, among other things, administering and enforcing the nation’s
 7            immigration laws.
 8      6.    USCIS is a federal agency within DHS. USCIS administers the DACA
 9            program, including collection of DACA status applications, supporting
10            documents, and fees; issuance of DACA status approval and employment
11            authorization notices; issuance of Requests for Evidence and Notices of Intent
12            to Deny; and issuance of rejection, denial, and termination notices. USCIS
13            issued Ms. Rueda’s unlawful and retaliatory DACA status denial notice.
14      7.    ICE is a federal law enforcement agency within DHS. ICE officers directed,
15            initiated, and conducted Ms. Rueda’s unlawful and retaliatory seizure, search,
16            arrest, and detention.
17      8.    CBP is a federal law enforcement agency within DHS. CBP officers directed,
18            initiated, and conducted Ms. Rueda’s unlawful and retaliatory seizure, search,
19            arrest, and detention.
20      9.    Border Patrol is a security force within CBP. Border Patrol officers directed,
21            initiated, and conducted Ms. Rueda’s unlawful and retaliatory seizure, search,
22            arrest, and detention.
23      10.   L. Francis Cissna is the Director of USCIS, sued in his official capacity.
24      11.   Kathy A. Baran is the Director of the USCIS California Service Center, sued in
25            her official and individual capacities. Ms. Baran issued Ms. Rueda’s unlawful
26            and retaliatory DACA status denial notice.
27
28
                                                  6
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                     DEMAND FOR JURY TRIAL
     Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 8 of 47 Page ID #:8



 1      12.   Andrew K. Bolton is a Border Patrol officer, sued in his individual capacity.
 2            On information and belief, he is one of the officers who conducted Ms.
 3            Rueda’s unlawful and retaliatory seizure, search, arrest, and detention.
 4      13.   Daniel Brightman is a Border Patrol officer, sued in his individual capacity.
 5            On information and belief, he is one of the officers who conducted Ms.
 6            Rueda’s unlawful and retaliatory seizure, search, arrest, and detention.
 7      14.   Does 1 through 10 are currently unidentified individuals whose actions, in
 8            addition to those of the named Defendants, give rise to Ms. Rueda’s claims.
 9            They include other officers of ICE, CBP, and Border Patrol who directed,
10            initiated, or conducted Ms. Rueda’s unlawful and retaliatory seizure, search,
11            arrest, and detention, and other agents of USCIS who directed, initiated, or
12            issued Ms. Rueda’s unlawful and retaliatory DACA status denial notice.
13                                  STATEMENT OF FACTS
14                       Establishment and Terms of the DACA Program
15      15.   On June 15, 2012, then-Secretary of DHS Janet Napolitano issued a
16            memorandum establishing the DACA program. June 15, 2012 Memorandum
17            from Janet Napolitano to ICE, CBP, and USCIS, “Exercising Prosecutorial
18            Discretion with Respect to Individuals Who Came to the United States as
19            Children” (“DACA Memo”).1 The DACA Memo explains that the “Nation’s
20            immigration laws . . . are not designed to be blindly enforced without
21            consideration to the individual circumstances of each case,” and that
22            “additional measures are necessary to ensure that our enforcement resources
23            are not expended on . . . low priority cases.” DACA’s purpose is to protect
24            “certain young people who were brought to this country as children and know
25            only this country as home [because] these individuals lacked the intent to
26
        1
27        https://www.dhs.gov/xlibrary/assets/s1-exercising-prosecutorial-discretion-
        individuals-who-came-to-us-as-children.pdf (last visited Oct. 24, 2018).
28
                                                  7
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                     DEMAND FOR JURY TRIAL
     Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 9 of 47 Page ID #:9



 1            violate the law.” In short, these young people who meet the DACA Memo’s
 2            objective criteria do not “meet [DHS’s] enforcement priorities.”
 3      16.   Accordingly, Defendants instituted a program of deferred action for individuals
 4            who were brought to the United States as children and meet specific objective
 5            criteria. Deferred action is a well-established form of administrative action by
 6            which the Executive Branch decides, for humanitarian or other reasons, to
 7            refrain from seeking individuals’ or groups of individuals’ removal from the
 8            country and authorizes their continued lawful presence for specific and
 9            renewable periods.
10      17.   President Obama explained that Defendants instituted DACA because “it
11            makes no sense to expel talented young people, who, for all intents and
12            purposes, are Americans – they’ve been raised as Americans; understand
13            themselves to be part of this country…[and] want to staff our labs, or start new
14            businesses, or defend our country.” Accordingly, the President explained that
15            DHS would be “taking steps to lift the shadow of deportation from these young
16            people” and giving them “a degree of relief and hope.” The White House,
17            Office of the Press Secretary, “Remarks by the President on Immigration”
18            (June 15, 2012).2
19      18.   The DACA Memo establishes the following DACA status criteria:
20            • came to the United States before the age of 16;
21            • continuously resided in the United States for at least five years preceding
22               the date of the memorandum and was present in the United States on the
23               date of the memorandum;
24
25
26
        2
27       http://obamawhitehouse.archives.gov/the-press-office/2012/06/15/remarks-
        president-immigration (last visited Oct. 24, 2018).
28
                                                  8
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                     DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 10 of 47 Page ID #:10



 1         • is currently in school, has graduated from high school, has obtained a
 2            general education development certificate, or is an honorably discharged
 3            veteran of the Coast Guard or Armed Forces of the United States;
 4         • has not been convicted of a felony offense, a significant misdemeanor
 5            offense, or multiple misdemeanor offenses, and does not otherwise pose a
 6            threat to national security or public safety; and
 7         • is not above the age of 30.
 8   19.   These binding criteria are “objective and non-discretionary.” Gonzalez Torres
 9         v. DHS, 2018 WL 1757668, at *9 (S.D. Cal. Apr. 12, 2018).
10   20.   Since DACA’s inception, these criteria have served as the determinative basis
11         for USCIS’s evaluation of individual DACA status applications. Texas v. U.S.,
12         809 F.3d 134, 171-76 (5th Cir. 2015). On September 5, 2017, then-Acting
13         Secretary of DHS Elaine Duke explained that “USCIS has not been able to
14         identify specific denial cases where an applicant appeared to satisfy the
15         programmatic categorical criteria as outlined in the June 15, 2012
16         memorandum, but still had his or her application denied based solely upon
17         discretion.”3
18   21.   The DACA status application process is thorough and comprehensive—
19         requiring the provision of personal, educational, and financial information to
20         USCIS. The DACA status application fee is $495. And the DACA Memo and
21         DACA SOP direct that “[n]o individual should receive deferred action . . .
22         unless they first pass a background check.”
23   22.   A recipient of deferred action is eligible to receive employment authorization.
24         8 C.F.R. § 274a.12(c). As part of the DACA status application process, the
25         DACA Memo directs USCIS to “accept applications to determine whether
26
     3
27    https://www.dhs.gov/news/2017/09/05/memorandum-rescission-daca (last visited
     Oct. 24, 2018).
28
                                                9
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 11 of 47 Page ID #:11



 1         [DACA recipients] qualify for work authorization during [their] period of
 2         deferred action.” Upon approval, the recipient receives a DACA-specific
 3         Employment Authorization Document (“EAD”).
 4   23.   USCIS is tasked with implementing the DACA program, including collection
 5         of DACA applications, supporting documents, and fees; issuance of DACA
 6         status approval and employment authorization notices; issuance of Requests for
 7         Evidence and Notices of Intent to Deny; and issuance of rejection, denial, and
 8         termination notices. USCIS promulgated a public policy document detailing
 9         how the DACA program operates. See USCIS, “DACA Frequently Asked
10         Questions” (“DACA FAQ”).4
11   24.   USCIS agents’ discretion is heavily circumscribed by DHS’s binding and non-
12         discretionary policies and procedures for all government personnel
13         implementing the DACA program, most significantly by the DACA SOP. The
14         DACA SOP reiterates the objective and non-discretionary DACA status
15         criteria and sets forth well over a hundred pages of binding policies and
16         procedures for processing DACA applications.
17   25.   Among a host of other mandatory procedures, the DACA SOP requires that
18         before denying a DACA application, a USCIS agent must provide the applicant
19         an RFE and/or NOID, and an opportunity to respond.
20   26.   Under the original terms of the DACA program (which have been slightly
21         modified by executive action and court orders, as explained below), DACA
22         status is available for two years, subject to renewal upon reapplication. A
23         DACA status recipient must reapply, pass another background check, and pay
24         another $495. Renewal requires that the recipient “met the guidelines for
25         consideration of Initial DACA” and:
26
     4
27     https://www.uscis.gov/archive/frequently-asked-questions (updated March 8, 2018)
     (last visited Oct. 24, 2018).
28
                                               10
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 12 of 47 Page ID #:12



 1         • did not depart the United States on or after August 15, 2012 without
 2            advance parole;
 3         • continuously resided in the United States since submitting his or her most
 4            recent request for DACA that was approved up to the present time; and
 5         • has not been convicted of a felony, a significant misdemeanor, or three or
 6            more misdemeanors, and does not otherwise pose a threat to national
 7            security or public safety.
 8   27.   If a DACA applicant’s or renewal applicant’s background checks or other
 9         information indicate that his or her presence “threatens public safety or
10         national security,” DACA status will be denied absent “exceptional
11         circumstances.” Indicators of such a threat include gang membership,
12         participation in certain aggravated felonies, or participation in activities that
13         threaten the United States. DACA FAQ, Q65.
14   28.   The evaluation of DACA status applications is separate and independent from
15         any removal proceedings in Immigration Court. An individual (1) in removal
16         proceedings, (2) with a final order of removal, or (3) with a voluntary departure
17         order may apply and be approved for DACA status and employment
18         authorization and be considered lawfully present in the United States. DACA
19         FAQ, Qs 7, 10.
20            Defendants’ Representations to the DACA-Eligible Population
21   29.   DACA status confers numerous benefits—most significantly, lawful presence
22         and employment authorization—as part of Defendants’ recognition that the
23         United States “continue[s] to benefit . . . from the contribution of those young
24         people who have come forward and want nothing more than to contribute to
25
26
27
28
                                                11
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 13 of 47 Page ID #:13



 1         our country and our shared future.” Dec. 30, 2016 Letter from then-Secretary
 2         of DHS Jeh Charles Johnson to Representative Judy Chu at 2.5
 3   30.   Executive and Legislative Branch officials from both political parties have
 4         reinforced the promises of the DACA program. They have publicly
 5         acknowledged that hundreds of thousands of DACA status applicants and
 6         recipients have relied on Defendants to implement the program and enforce its
 7         terms without policies or actions that are arbitrary, capricious, an abuse of
 8         discretion, contrary to binding policies and procedures, or unconstitutional.
 9   31.   The DACA SOP memorializes Defendants’ commitment to the DACA
10         program and to the DACA-eligible population—effectively limiting the
11         exercise of agency discretion with “nearly 150 pages of specific instructions”
12         for approving, denying, and terminating DACA status. Texas v. United States,
13         809 F.3d 134, 173 (5th Cir. 2015) (citing the DACA SOP as evidence that
14         DACA is not a discretionary program), aff’d by an equally divided Court, 136
15         S. Ct. 2271 (2016).
16   32.   Numerous courts have held that the DACA SOP is binding and that its terms
17         and procedures are non-discretionary. Inland Empire-Immigrant Youth
18         Collective v. Nielsen, 2018 WL 1061408, at *2 (C.D. Cal. Feb. 26, 2018);
19         Ramirez Medina v. DHS, 313 F. Supp. 3d 1237, 1244 (W.D. Wash. 2018);
20         Gonzalez Torres v. DHS, 2017 WL 4340385, at *4-6 (S.D. Cal. Sept. 29,
21         2017); Coyotl v. Kelly, 261 F. Supp. 3d 1328, 1334 (N.D. Ga. 2017).
22   33.   In a similar acknowledgment of the program’s consistency and commitment to
23         the DACA-eligible population and DACA status applicants, then-Acting
24         Secretary of DHS Elaine Duke explained in September 2017 that “USCIS has
25         not been able to identify specific denial cases when an applicant appeared to
26   5

27   https://chu.house.gov/sites/chu.house.gov/files/documents/DHS.Signed%20Response
     %20to%20Chu%2012.30.16.pdf (last visited Oct. 24, 2018).
28
                                               12
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 14 of 47 Page ID #:14



 1         satisfy the programmatic categorical criteria as outlined in the June 15, 2012
 2         memorandum, but still had his or her application denied based solely upon
 3         discretion.”
 4   34.   Since the beginning of the DACA program, USCIS has approved DACA
 5         applications for over 700,000 young people, over 200,000 from California.6
 6          Continuation, Rescission, and Resumption of the DACA Program
 7   35.   From January to September 5, 2017, the Trump Administration continued to
 8         process and approve new DACA applications, renewal applications, and EADs.
 9   36.   On September 5, 2017, then-Acting Secretary of DHS Elaine Duke announced
10         a plan to phase out the DACA program over a two-year period. Sept. 5, 2017
11         Memorandum from Elaine C. Duke to ICE, CBP, and USCIS, “Memorandum
12         on Rescission of Deferred Action for Childhood Arrivals (DACA)”
13         (“Rescission Memo”).7
14   37.   On January 9, 2018 and February 13, 2018, two federal courts enjoined the
15         DACA rescission as to renewal applications. Regents of U. of Cal. v. DHS,
16         279 F. Supp. 3d 1011 (N.D. Cal. 2018); Batalla Vidal v. Nielsen, 279 F. Supp.
17         3d 401 (E.D.N.Y. 2018). On February 14, 2018, USCIS announced that it
18         would resume accepting DACA renewal applications.8 However, these courts
19         did not require DHS and USCIS to resume processing initial DACA
20         applications for individuals who had not previously been approved for DACA
21         status, and the agencies were not required to continue the DACA program’s
22         parole program for recipients needing to briefly leave the country and return.
     6
23
     https://www.uscis.gov/sites/default/files/USCIS/Resources/Reports%20and%20Studi
24   es/Immigration%20Forms%20Data/All%20Form%20Types/DACA/DACA_Populati
     on_Data_May_31_2018.pdf (last visited Oct. 24, 2018).
25   7
       https://www.dhs.gov/news/2017/09/05/memorandum-rescission-daca (list visited
26   Oct. 24, 2018).
     8
       https://www.uscis.gov/humanitarian/deferred-action-childhood-arrivals-response-
27   january-2018-preliminary-injunction (last updated Feb. 22, 2018) (last visited Oct.
     24, 2018).
28
                                               13
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 15 of 47 Page ID #:15



 1   38.   On April 24, 2018, a third federal court entered an order that would vacate the
 2         Rescission Memo in its entirety—thus requiring Defendants to process initial
 3         DACA applications in addition to renewals—but stayed that order for 90 days
 4         to permit DHS to try again in its rescission efforts. NAACP v. Trump, 298 F.
 5         Supp. 3d 209 (D.D.C. 2018). On June 22, 2018, Secretary of DHS Kirstjen
 6         Nielsen issued a new memorandum affirming DHS’s adherence to the
 7         Rescission Memo that three federal courts had enjoined from going into effect.9
 8         On August 3, 2018, the district court reaffirmed that the Rescission Memo was
 9         unlawful in its entirety, and that DHS and USCIS must resume processing
10         initial DACA applications. NAACP v. Trump, 315 F. Supp. 3d 457 (D.D.C.
11         2018). On August 17, 2018, the district court stayed, pending appeal, the
12         portion of its order requiring DHS and USCIS to resume processing initial
13         DACA applications, but not the portion of its order requiring the continued
14         processing of DACA renewal applications. NAACP v. Trump, 321 F. Supp. 3d
15         143 (D.D.C. 2018). USCIS continues to process DACA applications from
16         individuals who already had DACA, but will not accept new initial applications
17         or applications for advanced parole based on a grant of DACA.
18   39.   Ultimately, these recent developments do not bear on Ms. Rueda’s claims in
19         this case. She submitted her DACA application in June 2017, when the DACA
20         program was fully operational. The timing of USCIS’s unexplained, unlawful,
21         and unconstitutional denial of her application in October 2017 also has no
22         bearing on this case—Defendants have publicly and repeatedly made clear that
23         no changes in the DACA program’s policies and procedures were made either
24         before or after the purported Rescission Memo, and that even after the
25
26   9

27   https://www.dhs.gov/sites/default/files/publications/18_0622_S1_Memorandum_DA
     CA.pdf (last visited Oct. 24, 2018).
28
                                              14
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 16 of 47 Page ID #:16



 1         Rescission Memo, Defendants’ enforcement priorities with respect to the
 2         DACA-eligible population have not changed.
 3         • On June 15, 2017, DHS explained that “DACA recipients will continue to
 4            be eligible as outlined in the June 15, 2012 memorandum,” i.e., the DACA
 5            Memo. DHS, “Frequently Asked Questions: Rescission of Memorandum
 6            Providing for Deferred Action for Parents of Americans and Lawful
 7            Permanent Residents (‘DAPA’).”10
 8         • After the Rescission Memo, on September 8, 2017, the Administration
 9            again explained that “there are no changes that are being made to the
10            program at this point.” The White House, “Press Briefing by Press
11            Secretary Sarah Sanders and Homeland Security Advisor Tom Bossert.”11
12         • On October 3, 2017, DHS explained to the Senate Judiciary Committee that
13            Defendants continue to rely on the DACA Memo, and that their
14            enforcement priority policies and definitions have not changed for the
15            DACA-eligible population:
16               “We rely on guidance that was put in place in 2012
17               when the DACA program was initiated. That’s available
18               on USCIS’s website and will tell you what the priorities
19               are for [ICE] and what they are for the Department at
20               large. Those priorities have not changed. . . . I would
21               tell you in good faith and complete confidence that we
22               are relying on the same priorities that were in place in
23               2012 and we have not added to them for this
24               population.”
     10
25      https://www.dhs.gov/news/2017/06/15/frequently-asked-questions-rescission-
     memorandum-providing-deferred-action-parents (last visited Oct. 24, 2018).
26   11
        https://www.whitehouse.gov/briefings-statements/press-briefing-press-secretary-
27   sarah-sanders-homeland-security-advisor-tom-bossert-090817 (last visited Oct. 24,
     2018).
28
                                               15
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 17 of 47 Page ID #:17



 1             United States Senate Committee on the Judiciary, “Oversight of the
 2             Administration’s Decision to End Deferred Action for Childhood Arrivals,”
 3             Testimony of Michael Dougherty, Assistant Secretary of DHS at 01:10-
 4             01:12.12
 5   40.    In short, DACA remains in effect, and regardless of what has happened after
 6          Ms. Rueda submitted her DACA status application, or what may happen going
 7          forward, the lawfulness and constitutionality of Defendants’ actions must be
 8          judged against the program as it existed from June 2017 to October 2017, when
 9          Ms. Rueda’s DACA application was in the hands of Defendants USCIS and
10          Baran.
11        The DACA SOP: Defendants’ Binding and Non-Discretionary Policies and
12              Procedures for DACA Application Processing and Evaluation
13   41.    Defendants’ DACA SOP governs the processing and evaluation of DACA
14          applications. It heavily circumscribes the discretion of Defendants’ officers
15          and agents.
16   42.    All of the Defendants and their officers and agents must comply with the terms
17          and procedures of the DACA SOP; they are binding and non-discretionary.
18          Inland Empire-Immigrant Youth Collective v. Nielsen, 2018 WL 1061408, at
19          *2 (C.D. Cal. Feb. 26, 2018); Ramirez Medina v. DHS, 313 F. Supp. 3d 1237,
20          1244 (W.D. Wash. 2018); Gonzalez Torres v. DHS, 2017 WL 4340385, at *4-6
21          (S.D. Cal. Sept. 29, 2017); Coyotl v. Kelly, 261 F. Supp. 3d 1328, 1334 (N.D.
22          Ga. 2017) (“The SOP states that it is applicable to all personnel performing
23          adjudicative functions and the procedures to be followed are not
24          discretionary.”).
25
26
     12
27     https://www.judiciary.senate.gov/meetings/oversight-of-the-administrations-
     decision-to-end-deferred-action-for-childhood-arrivals (last visited Oct. 24, 2018).
28
                                               16
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                   DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 18 of 47 Page ID #:18



 1   43.   The April 4, 2013 version of the DACA SOP is the only version that is
 2         publicly available in its entirety, at
 3         https://cliniclegal.org/sites/default/files/attachments/daca_sop_4-4-13.pdf. On
 4         information and belief, the terms and procedures of the DACA SOP cited
 5         below were unchanged during the period of Ms. Rueda’s DACA status
 6         application, processing, evaluation, and denial (June 2017 to October 2017).
 7   44.   DACA applications may be rejected, denied, or approved. A rejection results
 8         from circumstances not applicable here (e.g., the applicant is in immigration
 9         detention and therefore ineligible for DACA status; the applicant did not pay
10         the entire fee).
11   45.   The evaluation of DACA applications is separate and independent from any
12         removal proceedings in Immigration Court. An individual (1) in removal
13         proceedings, (2) with a final order of removal, or (3) with a voluntary departure
14         order may apply and be approved for DACA status and employment
15         authorization and be considered lawfully present in the United States. DACA
16         SOP at 71-76; DACA FAQ, Qs 7, 10.
17   46.   Under generally applicable federal regulations, if the DACA status “decision
18         will be adverse to the applicant . . . and is based on derogatory information
19         considered by [USCIS] and of which the applicant . . . is unaware, []she shall
20         be advised of this fact and offered an opportunity to rebut the information and
21         present information in []her own behalf before the decision is rendered,” unless
22         the information “is classified under Executive Order 12356 (47 FR 14874;
23         April 6, 1982) as requiring protection from unauthorized disclosure in the
24         interest of national security.” 8 C.F.R. § 103.2(b)(16).
25   47.   Under the DACA SOP, a USCIS agent’s denial of a DACA application must
26         be preceded by a Request for Evidence (“RFE”) (and 87 days to respond)
27         and/or Notice of Intent to Deny (“NOID”) (and 33 days to respond). “Officers
28         will NOT deny a DACA request solely because the DACA requestor failed to
                                          17
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 19 of 47 Page ID #:19



 1         submit sufficient evidence with the request (unless there is sufficient evidence
 2         in our records to support a denial). As a matter of policy, officers will issue an
 3         RFE or a[n NOID].” DACA SOP at 45 (emphasis in original); id. (“If
 4         additional evidence is needed, issue an RFE whenever possible.”).
 5   48.   “In general,” a DACA status denial is appropriate only after the applicant’s
 6         response to an RFE or NOID “is insufficient to establish eligibility,” and even
 7         after an initial RFE, an NOID or a second RFE may be appropriate. DACA
 8         SOP at 105.
 9   49.   An RFE is processed pursuant to a specific eight-step process. DACA SOP at
10         101. An NOID is processed pursuant to a specific eight-step process. DACA
11         SOP at 102. A DACA status approval is processed pursuant to a specific nine-
12         step process. DACA SOP at 104.
13   50.   A USCIS agent must issue an RFE if any of the DACA status criteria is in
14         doubt (i.e., not yet established by a preponderance of the evidence)—such as
15         age, education, continuous residence, economic necessity for employment
16         authorization, or criminal history. DACA SOP at 48-70, 83-91; see DACA
17         SOP Appendix D (RFE templates). In these circumstances, where all that is
18         needed is further documentation, an “NOID will rarely be used” in the first
19         instance. DACA SOP at 101.
20   51.   Appendix J of the DACA SOP is the mandatory “Notice of Intent to Deny
21         Policy.” When information indicates that a DACA status applicant is not
22         eligible or does not warrant a favorable exercise of discretion, she must receive
23         an NOID and 33 days to respond with “additional information, evidence, or
24         arguments overcoming the grounds for the intended denial.” Appendix E of
25         the DACA SOP provides NOID templates for particular grounds for an
26         intended denial. They include:
27         • disqualifying travel outside of the United States during the mandatory
28            continuous presence period;
                                               18
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 20 of 47 Page ID #:20



 1         • a conviction for driving under the influence of alcohol or drugs;
 2         • a conviction for domestic violence;
 3         • a conviction for burglary;
 4         • convictions for multiple misdemeanors;
 5         • a felony conviction;
 6         • failure to satisfy one of the objective DACA status criteria.
 7   52.   An NOID is required even where Defendants’ records indicate that the DACA
 8         status applicant is ineligible due to a prior departure from the United States
 9         pursuant to an order of deportation. DACA SOP at 57, 76 (“In these instances,
10         issue a[n] NOID.”).
11   53.   An NOID is required even where the DACA status applicant’s own documents
12         indicate that she was over 30 years old on June 15, 2012 and therefore
13         categorically ineligible for DACA status. DACA SOP at 74.
14   54.   These mandatory NOID policies and procedures make clear that a USCIS
15         agent must issue an NOID to a DACA status applicant even where it appears
16         clear from the evidence that the applicant is categorically ineligible for DACA
17         status, including for felony and other serious convictions or obvious age
18         cutoffs.
19   55.   Of course, in Ms. Rueda’s case, no such categorical bar exists—yet USCIS and
20         Baran denied her DACA status application without an RFE or an NOID.
21   56.   Other scenarios involving national security or public safety concerns may also
22         ultimately warrant a DACA status denial—but only after an NOID and 33 days
23         to respond.
24   57.   In evaluating whether “public safety concerns” warrant a DACA status denial,
25         the DACA SOP gives examples of the sorts of situations in which a “DACA
26         requestor’s criminal record may give rise to significant public safety concerns
27         even where there is not a disposition of conviction.” The illustrative examples
28         are “an individual with multiple DUI arrests, but no convictions” and “an
                                              19
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 21 of 47 Page ID #:21



 1         individual arrested for multiple assaults or other violent crimes.” DACA SOP
 2         at 88.
 3   58.   In the absence of significant public safety concerns associated with a history of
 4         arrests for DUIs or violent crimes, other arrests are not sufficient to warrant a
 5         DACA status denial—particularly without first issuing an RFE and/or NOID
 6         and providing an opportunity to respond. DACA SOP at 87 (“When a DACA
 7         requestor’s RAP sheet indicates an arrest, it is necessary to determine whether
 8         the DACA requestor has been convicted of the crime.”).
 9   59.   Under the unambiguous terms of the DACA SOP, nothing in Ms. Rueda’s
10         DACA application or her records justified the denial of her application without
11         an RFE and/or NOID and opportunity to respond.
12   60.   Certain intended DACA status denials require supervisory review. The USCIS
13         agent must “ensure that concurrence has been obtained before processing the
14         DACA request for denial.” DACA SOP at 107.
15   61.   An intended DACA status denial must receive supervisory review before the
16         denial is issued if, for example, (1) the DACA status applicant has “no criminal
17         convictions and outwardly appears to meet the [DACA status criteria] . . . [but]
18         there are credible reasons to believe that the requestor poses a threat to national
19         security or public safety,” or (2) the DACA status applicant “[c]annot receive
20         prosecutorial discretion because it is not consistent with the Department of
21         Homeland Security’s enforcement priorities.” DACA SOP at 106.
22   62.   These guidelines suggest that in the absence of these scenarios, a DACA denial
23         is not at all appropriate. Indeed, the DACA SOP suggests that arrests that do
24         not give rise to national security or public safety threats should not be held
25         against a DACA status applicant as long as she has disclosed those arrests in
26         her DACA application. DACA SOP at 106.
27
28
                                                20
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 22 of 47 Page ID #:22



 1   63.     A DACA denial that requires supervisory review must conform to a ten-step
 2           process (the first seven steps of which are redacted from the publicly available
 3           DACA SOP). DACA SOP 107.
 4   64.     Where—as in Ms. Rueda’s case—the only basis for an intended DACA status
 5           denial is, “You have not established that you warrant a favorable exercise of
 6           prosecutorial discretion,” in addition to providing the DACA status applicant
 7           an NOID, supervisors must refer the case to Headquarters, Service Center
 8           Operations (HQSCOPS) through the normal chain of command for review.
 9           DACA SOP at 106.
10   65.     The unexplained one-line DACA status denial notice that Defendant Baran
11           issued to Ms. Rueda does not indicate whether USCIS followed any of these
12           mandatory procedures. But it is certain that, despite the DACA SOP’s
13           requirements, Ms. Rueda never received an RFE, an NOID, an opportunity to
14           respond, or an explanation for her denial.
15         Ms. Rueda’s Background, Community Leadership, and Political Advocacy
16   66.     Ms. Rueda is the paradigmatic “Dreamer.” She was born in Mexico, but was
17           brought to the United States as a six-year-old child and has lived and gone to
18           school continuously here for the last 17 years. She is pursuing a bachelor’s
19           degree in Latin American Studies with a minor in Pan-African Studies at
20           California State University, Los Angeles.
21   67.     She is also a well-known leader of California’s immigrants’ rights movement
22           and has been involved with the Los Angeles Immigrant Youth Coalition
23           (“IYC”) and the California Immigrant Youth Justice Alliance (“CIYJA”),
24           organizations of undocumented youth seeking to change policy, destigmatize
25           immigration, and empower young people to pursue their dreams regardless of
26           their immigration status.
27   68.     Ms. Rueda is a community leader, educator, and activist. She attends
28           conferences, helped run the Los Angeles chapter of IYC, served as a logistics
                                               21
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                    DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 23 of 47 Page ID #:23



 1         coordinator at CIYJA, and conducts outreach and education programs for other
 2         undocumented youth, including Know Your Rights workshops. Ms. Rueda has
 3         built relationships with local high schools, where she educates undocumented
 4         and other youth about the legal, educational, and health resources available to
 5         them, and instructs on peaceful political advocacy, protests, and civil
 6         disobedience. Ms. Rueda also participates in the annual “Coming Out of the
 7         Shadows” event, where young people bravely come out as undocumented to
 8         raise awareness of how many undocumented people are integrated in and
 9         indispensable to our communities.
10   69.   Like other civil rights leaders, Ms. Rueda is a vocal and visible advocate for
11         education, community-building, and demonstration. She leads protests, rallies,
12         government petitions, and media initiatives highlighting injustices in our
13         immigration and criminal laws, and among the agencies and individuals who
14         enforce them.
15   70.   When Defendants unjustly arrested and detained her mother in April 2017, Ms.
16         Rueda garnered media attention and the backing of community and political
17         leaders in support of her successful protest campaign to secure her mother’s
18         release.
19   71.   Ms. Rueda is widely recognized for a photo of her sitting peacefully, with a fist
20         in the air, at one of her past immigration demonstrations. When she was
21         arrested and detained, this photo went viral on the internet, as a “Free Claudia”
22         campaign swept across Los Angeles and supporters flooded Defendants with
23         requests for her release. The Los Angeles Times was one of the media outlets
24         that picked up and followed the story. See M. Hamilton and R. Winton,
25         “Border Patrol detains 22-year-old Cal State L.A. student activist; her lawyer
26         says it is retaliation,” Los Angeles Times (May 19, 2017), available at
27         http://www.latimes.com/local/education/la-essential-education-updates-
28         southern-border-patrol-detains-22-year-old-cal-1495214955-htmlstory.html; A.
                                              22
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 24 of 47 Page ID #:24



 1         Castillo, “Supporters of Cal State L.A. student activist detained by Border
 2         Patrol hold silent rally on commencement day,” Los Angeles Times (May 20,
 3         2017), available at http://www.latimes.com/local/lanow/la-me-immigration-
 4         activist-05-21-story.html; S. Parvini, “Cal State L.A. student activist detained
 5         by Border Patrol is released,” Los Angeles Times (June 9, 2017), available at
 6         http://www.latimes.com/local/lanow/la-me-ln-immigration-activist-arrest-
 7         20170609-story.html.
 8    Ms. Rueda’s Unlawful and Retaliatory Seizure, Search, Arrest, and Detention
 9   72.   On April 24, 2017, Ms. Rueda’s mother, Teresa Vidal-Jaime, was swept up as
10         a collateral arrest during a criminal investigation of another member of their
11         household. Ms. Vidal-Jaime was not a person of interest in the criminal
12         investigation, but because of her immigration status, Defendants placed her in
13         immigration detention.
14   73.   Like her mother, Ms. Rueda was not a target or person of interest in the
15         investigation.
16   74.   Immediately, Ms. Rueda mobilized her community in protest of her mother’s
17         unjust arrest and detention. She led a rally before ICE and the sheriffs who
18         raided her home; organized a letter-writing campaign to ICE and CBP; set up a
19         call line for people to contact ICE and CBP on her mother’s behalf; spoke with
20         the media in protest of her mother’s arrest; and attended the Sheriff’s Civilian
21         Oversight Commission, where she again publicly spoke out against her
22         mother’s arrest.
23   75.   In addition to these efforts, Ms. Rueda submitted a declaration that was served
24         on ICE and considered by the Immigration Judge in her mother’s bond hearing.
25   76.   On May 12, 2017, Ms. Rueda was successful in helping to secure her mother’s
26         release on bond.
27   77.   On May 18, 2017, days after she was reunited with her mother, plainclothes
28         immigration officers—including Defendants Andrew K. Bolton and Daniel
                                           23
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 25 of 47 Page ID #:25



 1         Brightman and several Doe Defendants—snatched Ms. Rueda without warning
 2         outside of her family’s home. At approximately 7:50 a.m., still wearing her
 3         pajamas, she went outside to move her family’s car for street cleaning. Before
 4         she could move it, three unmarked vehicles surrounded her on all sides.
 5         Terrified, she got out of the car and put her hands up. The officers surrounded
 6         her, asked her name in Spanish, handcuffed her, and put her into a white,
 7         unmarked van. Ms. Rueda screamed for her mother.
 8   78.   The officers did not have an arrest warrant. And at no point before or during
 9         the seizure and arrest did they identify themselves as officers of any state or
10         federal agency, state the reason for Ms. Rueda’s seizure and arrest, or tell her
11         where she was going. They merely asked Ms. Rueda, in Spanish, for
12         identification, and when she answered that she did not have any on her, asked
13         her name and took her away.
14   79.   The officers drove Ms. Rueda to a gas station and a female officer searched her
15         without consent. They drove her to the Chula Vista Border Patrol Station in
16         San Diego, where she stayed for approximately two days before being
17         transferred to Otay Mesa.
18   80.   The only opportunity Ms. Rueda was given to contact her family was through
19         the Mexican consulate. Her immigration attorney was eventually able to locate
20         her and secure a bond hearing on June 9, 2017. San Diego Immigration Judge
21         Garcy determined that Ms. Rueda is not a flight risk or a public safety threat
22         and ordered her released on her own recognizance. The Board of Immigration
23         Appeals upheld Immigration Judge Garcy’s bond-free release order.
24   81.   Ms. Rueda was finally released after three weeks in immigration detention,
25         during which no immigration charges had been filed against her.
26          Ms. Rueda’s Unlawful and Retaliatory DACA Application Denial
27   82.   Days after her release, Ms. Rueda’s immigration attorney submitted a DACA
28         application on her behalf to USCIS on June 19, 2017. Her application was
                                             24
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 26 of 47 Page ID #:26



 1         timely, complete, thorough, and honest. It included the required employment
 2         authorization application and $495 filing fee. It contained years of school
 3         attendance and achievement records; financial information; her resume;
 4         detailed descriptions and arrest records from her two encounters with law
 5         enforcement in the course of her political activities—both for peaceful protest-
 6         related misdemeanors that prosecutors did not pursue; and over a dozen letters
 7         from community and political leaders in support of her DACA application,
 8         including from United States Senator Kamala Harris and Los Angeles Mayor
 9         Eric Garcetti.
10   83.   Financial inability was the only reason Ms. Rueda had not previously applied
11         for DACA status.
12   84.   Ms. Rueda met and continues to meet all of the objective DACA status criteria
13         that have governed USCIS’s DACA status determinations for over five years—
14         and which DHS has repeatedly confirmed have not changed. They include age,
15         residency, and educational requirements, and the lack of any criminal
16         convictions or national security or public safety threat.
17   85.   Ms. Rueda’s DACA application reflects that she is a law-abiding and
18         motivated young person who is on the verge of obtaining a college degree.
19         The range of letters from community, political, and educational leaders lauding
20         Ms. Rueda’s accomplishments reflects the visibility of her activism and the
21         positive impact of her efforts on the Los Angeles community.
22   86.   In addition to her accomplishments and political activism, Ms. Rueda’s DACA
23         application also reflects her lack of any criminal history. It honestly and
24         accurately describes the circumstances of her two encounters with law
25         enforcement and includes the police records reflecting the fact that prosecutors
26         did not pursue either arrest—both of which occurred at peaceful political
27         protests.
28
                                               25
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 27 of 47 Page ID #:27



 1   87.   Ms. Rueda’s first arrest was for “disturbing the peace” at a peaceful protest in
 2         2012. No charges were filed. Her second arrest was for “trespassing” at a
 3         peaceful protest in 2015. Charges were quickly dropped. Both of these
 4         incidents were direct outgrowths of core protected political speech and
 5         advocacy. Certainly, neither indicates that Ms. Rueda is or ever has been a
 6         national security or public safety threat.
 7   88.   Because neither incident resulted in a conviction, neither disqualifies Ms.
 8         Rueda from DACA status. Indeed, neither incident even falls into the DACA
 9         SOP criteria for a “significant misdemeanor,” which includes domestic
10         violence, sexual abuse or exploitation, burglary, unlawful possession or use of
11         a firearm, drug distribution or trafficking, and driving under the influence of
12         alcohol or drugs. DACA SOP at 81.
13   89.   Under the DACA SOP, even a DACA status applicant who has been convicted
14         of one of these significant misdemeanors must receive an NOID and 33 days to
15         respond with “additional information, evidence, or arguments overcoming the
16         grounds for the intended denial.” But Ms. Rueda—who has never been
17         convicted of any crime and never even been arrested for any “significant
18         misdemeanor”—did not receive the mandated NOID and opportunity to
19         respond before receiving a one-line DACA denial notice with no reason or
20         explanation.
21                                   Effects on Ms. Rueda
22   90.   Ms. Rueda’s arrest and detention has affected her education, employment,
23         advocacy, and mental health.
24   91.   In the semesters following her arrest and detention, Ms. Rueda withdrew from
25         several classes and received multiple “incompletes” on her college transcript.
26   92.   Ms. Rueda has been unable to maintain her leadership roles and responsibilities
27         at IYC and CIYJA because of trauma-induced stress and anxiety.
28
                                                26
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 28 of 47 Page ID #:28



 1   93.   She has declined or backed out of public speaking engagements and advocacy
 2         commitments, something she never did before her arrest and detention.
 3   94.   Before her arrest and detention, Ms. Rueda sporadically spoke to a mental
 4         health professional, but in the months since she has been seeing one twice a
 5         month, including multiple times on an emergency basis due to the ongoing
 6         trauma, stress, and anxiety caused by Defendants’ actions. To this day, she
 7         feels like she might be followed and fears a repeat of the morning that
 8         Defendants put her in the back of a van and drove her hundreds of miles from
 9         home without reason or explanation.
10   Defendants’ Pattern and Practice of Adverse Immigration Actions to Intimidate
11                     Their Critics and Silence and Restrict Speech
12   95.   Defendants’ (1) seizure and arrest of Ms. Rueda and (2) denial of her DACA
13         status application—both in retaliation for her political speech, protests, and
14         activism against Defendants’ immigration policies and practices—are part of a
15         recent and ongoing pattern and practice.
16   96.   Since early 2017, Defendants have targeted immigrants’ rights activists,
17         protesters, and community organizers for adverse immigration actions as
18         retaliation for their protected political speech—in a broad campaign of
19         deterrence and intimidation aimed at silencing critics and restricting political
20         speech.
21   97.   Several examples illustrate Defendants’ pattern and practice:
22         • In March 2017, ICE officers arrested Daniela Vargas, a 22-year-old activist
23            and DACA recipient with a pending DACA renewal application, as she was
24            leaving a news conference in Jackson, Mississippi where she had spoken
25            out in favor of DACA.13
26   13
       P. Helsel, “Dreamer applicant arrested after calling for immigrant protection,” NBC
27   News (March 2, 2017), available at https://www.nbcnews.com/news/us-
     news/dreamer-applicant-arrested-after-calling-immigrant-protections-n727961.
28
                                               27
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 29 of 47 Page ID #:29



 1         • In March 2017, ICE officers arrested Jose Enrique Balcazar Sanchez and
 2            Zully Victoria Palacios Rodriguez, two leading and recognizable organizers
 3            with Migrant Justice, an immigrant workers’ rights organization.14
 4         • In June 2017, ICE officers arrested two other Migrant Justice activists,
 5            Yesenia Hernandez-Ramos and Esau Peche-Ventura, after they participated
 6            in a demonstration outside a Ben & Jerry’s plant on behalf of immigrant
 7            dairy farm workers.15
 8         • In December 2017, ICE officers initiated removal proceedings against Maru
 9            Mora Villalplando, an outspoken critic of ICE’s removal and detention
10            practices in Seattle.16
11         • In December 2017, ICE officers arrested Baltazar Aburto Gutierrez, a clam
12            harvester in Washington State, after he was quoted in local newspapers
13            about his girlfriend’s deportation. An ICE officer reportedly told him, “My
14            supervisor asked me to come find you because of what appeared in the
15            newspaper.”17
16
17
     14
18      E. Schwartz, “Ellen Schwartz on the arrest of human rights defenders Jose Enrique
     Balcazar Sanchez and Zully Victoria Palacios Rodriguez,” National Economic and
19   Social Rights Initiative (March 23, 2017), available at
     https://www.nesri.org/news/2017/03/ellen-schwartz-on-the-arrest-of-human-rights-
20   defenders-jos%C3%A9-enrique-balcazar-sanchez-and-zully-victoria-palacios.
     15
21      E. Murray, “Protesters decry farmworkers’ arrest after Ben & Jerry’s march,”
     Burlington Free Press (June 19, 2017), available at
22   https://www.burlingtonfreepress.com/story/news/local/vermont/2017/06/19/border-
     patrol-arrests-2-immigrants-east-franklin/408333001/.
     16
23      M. Sacchetti & D. Weigel, “ICE has detained or deported prominent immigration
     activists,” Washington Post (Jan. 19, 2018), available at
24   https://www.washingtonpost.com/powerpost/ice-has-detained-or-deported-foreigners-
     who-are-also-immigration-activists/2018/01/19/377af23a-fc95-11e7-a46b-
25   a3614530bd87_story.html?utm_term=.09b9ffd93805.
     17
26      N. Shapiro, “ICE tracks down immigrant who spoke to media in SW Washington:
     ‘You are the one from the newspaper,’” Seattle Times (Dec. 3, 2017), available at
27   https://www.seattletimes.com/seattle-news/ice-tracks-down-immigrant-who-spoke-
     to-media-in-sw-washington-you-are-the-one-from-the-newspaper/.
28
                                              28
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 30 of 47 Page ID #:30



 1         • In January 2018, ICE officers in Colorado arrested Eliseo Jurado after his
 2            wife publicly took sanctuary in a church to avoid deportation to Peru.18
 3         • In January 2018, Amer Othman Adi, a 57-year-old Cleveland deli owner,
 4            began a hunger strike while in ICE custody. As his case drew media
 5            attention, United States Rep. Tim Ryan introduced a private bill to allow
 6            him to remain in the country. The bill passed the House Judiciary
 7            Committee, but ICE officers deported him to Jordan before it could become
 8            law, in what Rep. Ryan called “a highly irregular rebuke of Congressional
 9            authority by ICE . . . [to] rip[] [Adi] from his four daughters, his wife, and
10            the country that he has called home for over thirty years.”19
11   98.   Indeed, at least two lawsuits are currently challenging Defendants’ blatantly
12         unconstitutional retaliatory practices. Northwest Detention Center Resistance
13         v. ICE, 2:18-cv-1558 (W.D. Wash., filed Oct. 23, 2018); Ragbir v. Homan,
14         1:18-cv-1159 (S.D.N.Y., filed Feb. 9, 2018).
15   99.   So too here. Defendants would not have seized, searched, arrested, and
16         detained Ms. Rueda or denied her DACA status application (particularly in
17         such egregiously unlawful ways) were it not for her vocal and visible
18         immigrants’ rights activism on behalf of California’s immigrant communities
19         and in support of her mother.
20
21
22
23
     18
        J. Bear & J. Fields, “Husband of Peruvian woman taking sanctuary at Boulder
24   church detained by ICE,” The Denver Post (Jan. 11, 2018), available at
     https://www.denverpost.com/2018/01/11/ingrid-encalada-latorre-husband-detained-
25   immigration-boulder-sanctuary/.
     19
26      “Youngstown businessman Amer Othman Adi deported to Jordan,” Cleveland.com
     (Jan. 30, 2018), available at
27   https://www.cleveland.com/metro/index.ssf/2018/01/youngstown_businessman_amer
     _ot.html.
28
                                               29
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 31 of 47 Page ID #:31



 1                                   CAUSES OF ACTION
 2                                      COUNT ONE
                                Administrative Procedure Act
 3                             Arbitrary and Capricious Action
 4   100. Ms. Rueda repeats and incorporates by reference each and every preceding
 5         allegation as if fully set forth herein.
 6   101. This Count is brought against DHS; USCIS; ICE; USCIS Director Cissna, in
 7         his official capacity; and USCIS California Service Center Director Baran, in
 8         her official capacity.
 9   102. This Count seeks declaratory and injunctive relief under the APA.
10   103. The denial of Ms. Rueda’s DACA application constitutes a final agency action.
11   104. Under the APA, this Court “shall compel agency action unlawfully withheld or
12         unreasonably delayed[,] and hold unlawful and set aside agency action,
13         findings, and conclusions found to be arbitrary, capricious, an abuse of
14         discretion, or otherwise not in accordance with law; contrary to constitutional
15         right . . .; [or] without observance of procedure required by law.” 5 U.S.C. §
16         706(1)-(2).
17   105. This Court must set aside agency action that (2) is done without reason or
18         explanation; (2) fails to abide by the agency’s own binding policies or
19         procedures; (3) is an unexplained or irrational departure from past practice; (4)
20         is pursuant to an unwritten policy that contradicts a binding written one; or (5)
21         is retaliatory.
22   106. An agency must provide “reasoned explanation[s]” for its actions. FCC v. Fox
23         TV Stations, Inc., 556 U.S. 502, 515 (2009). An agency action is arbitrary and
24         capricious if the agency gives no reason for its action. Arrington v. Daniels,
25         516 F.3d 1106, 1112 (9th Cir. 2008).
26   107. An agency’s failure to follow its own policies or procedures is a sufficient
27         ground to set aside its action. United States ex rel. Accardi v. Shaughnessy,
28         347 U.S. 260, 268 (1954).
                                                 30
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 32 of 47 Page ID #:32



 1   108. An agency action may be set aside as arbitrary and capricious if there is an
 2         unexplained inconsistency between the agency’s actions, or upon a showing
 3         that analogous cases have been decided differently. Nat’l Cable & Telecomms.
 4         Ass’n v. Brand X Internet Servs., 545 U.S. 967, 981 (2005); Cal. Pub. Utils.
 5         Comm’n v. Fed. Energy Reg. Comm’n, 879 F.3d 966, 978 (9th Cir. 2018).
 6   109. An agency may not “depart from prior policy sub silentio or simply disregard
 7         rules that are still on the books.” FCC, 556 U.S. at 515. It may not adopt or
 8         follow an unwritten or unconstitutional policy that conflicts with a written one.
 9         Aracely v. Nielsen, 319 F. Supp. 3d 110 (D.D.C. July 3, 2018).
10   110. Defendants’ unexplained and irrational denial of Ms. Rueda’s DACA
11         application—in violation of the DACA status criteria and the DACA SOP
12         policies and procedures, in retaliation for her constitutionally protected
13         political speech—is arbitrary and capricious. Defendants ignored their
14         established policies and procedures for processing and evaluating DACA
15         applications by failing to issue either an RFE or an NOID and failing to give
16         Ms. Rueda the opportunity to provide additional evidence or otherwise
17         respond.
18   111. Defendants then gave no “reasoned explanation”—or any explanation—for the
19         denial of her DACA application. The failure to issue an RFE or NOID and the
20         denial of Ms. Rueda’s DACA application itself are unexplained and irrational
21         departures from Defendants’ years of past practice of approving DACA
22         applications for individuals who meet the objective DACA status criteria (or at
23         least issuing a pre-denial RFE and/or NOID and providing an opportunity to
24         respond).
25   112. This Court has jurisdiction to review Defendants’ compliance with the binding
26         and non-discretionary policies and procedures of the DACA program and the
27         DACA SOP. Inland Empire-Immigrant Youth Collective v. Nielsen, 2018 WL
28         1061408, at *2 (C.D. Cal. Feb. 26, 2018); Ramirez Medina v. DHS, 313 F.
                                              31
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 33 of 47 Page ID #:33



 1         Supp. 3d 1237, 1244 (W.D. Wash. 2018); Gonzalez Torres v. DHS, 2017 WL
 2         4340385, at *4-6 (S.D. Cal. Sept. 29, 2017); Coyotl v. Kelly, 261 F. Supp. 3d
 3         1328, 1334 (N.D. Ga. 2017).
 4   113. For these independently and cumulatively sufficient reasons, the denial of Ms.
 5         Rueda’s DACA application violates the APA and must be set aside as
 6         arbitrary, capricious, an abuse of discretion, and contrary to law.
 7   114. USCIS must fully and appropriately evaluate Ms. Rueda’s DACA application
 8         in accordance with the DACA SOP, the APA, the Fifth Amendment, and the
 9         First Amendment—i.e., without departure from longstanding DACA policies
10         and procedures, including the DACA Memo’s DACA status criteria and the
11         DACA SOP’s RFE, NOID, and opportunity to respond requirements; without
12         consideration of Ms. Rueda’s protected speech or other political activity; and
13         without any allegation or assertion that she is an enforcement priority or poses
14         a public safety threat—which an Immigration Judge has determined she does
15         not (a determination upheld by the BIA). See Ramirez Medina v. DHS, 313 F.
16         Supp. 3d 1237, 1249-52 (W.D. Wash. 2018) (with respect to the evaluation of
17         the plaintiff’s DACA status, ordering on the basis of an Immigration Judge’s
18         finding: “USCIS is enjoined from asserting, adopting, or relying in any
19         proceedings on any statement or record made as of this date purporting to
20         allege or establish that [the plaintiff] is a gang member, gang affiliated, or a
21         threat to public safety”).
22                                     COUNT TWO
                                 Administrative Procedure Act
23                                 Unconstitutional Action
24   115. Ms. Rueda repeats and incorporates by reference each and every preceding
25         allegation as if fully set forth herein.
26   116. This Count is brought against DHS; USCIS; ICE; USCIS Director Cissna, in
27         his official capacity; and USCIS California Service Center Director Baran, in
28         her official capacity.
                                                 32
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 34 of 47 Page ID #:34



 1   117. This Count seeks declaratory and injunctive relief under the APA.
 2   118. The denial of Ms. Rueda’s DACA application constitutes a final agency action.
 3   119. Under the APA, this Court “shall hold unlawful and set aside agency action,
 4         findings, and conclusions found to be . . . contrary to constitutional right [or]
 5         without observance of procedure required by law.” 5 U.S.C. § 706(2).
 6   120. Defendants’ denial of Ms. Rueda’s DACA application violated the Fifth
 7         Amendment’s guarantee of procedural due process by failing to adhere to
 8         binding policies and procedures. Defendants’ departure from their established
 9         policies and procedures for processing and evaluating DACA applications by
10         failing to issue either an RFE or an NOID and failing to give Ms. Rueda the
11         opportunity to provide additional evidence or otherwise respond violated her
12         right to due process.
13   121. Defendants’ denial of Ms. Rueda’s DACA application also violated the First
14         Amendment’s prohibition against adverse government action done in
15         retaliation for constitutionally protected political speech and advocacy. It is
16         part of Defendants’ pattern and practice of targeting immigrants’ rights
17         activists, protesters, and community organizers for adverse immigration actions
18         as retaliation for their protected political speech—in a broad campaign of
19         deterrence and intimidation aimed at silencing critics and restricting political
20         speech.
21   122. Defendants’ policy and process must be rational and conform to constitutional
22         procedural due process and free speech guarantees. Galvin v. Hay, 374 F.3d
23         739, 758 (9th Cir. 2004) (“[F]ederal officials do not possess discretion to
24         violate constitutional rights.”).
25   123. For these independently and cumulatively sufficient reasons, the denial of Ms.
26         Rueda’s DACA application violates the APA and must be set aside as
27         arbitrary, capricious, an abuse of discretion, and contrary to law.
28
                                                33
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 35 of 47 Page ID #:35



 1   124. USCIS must fully and appropriately evaluate Ms. Rueda’s DACA application
 2         in accordance with the DACA SOP, the APA, the Fifth Amendment, and the
 3         First Amendment—i.e., without departure from longstanding DACA policies
 4         and procedures, including the DACA Memo’s DACA status criteria and the
 5         DACA SOP’s RFE, NOID, and opportunity to respond requirements; without
 6         consideration of Ms. Rueda’s protected speech or other political activity; and
 7         without any allegation or assertion that she is an enforcement priority or poses
 8         a public safety threat—which an Immigration Judge has determined she does
 9         not (a determination upheld by the BIA). See Ramirez Medina v. DHS, 313 F.
10         Supp. 3d 1237, 1249-52 (W.D. Wash. 2018) (with respect to the evaluation of
11         the plaintiff’s DACA status, ordering on the basis of an Immigration Judge’s
12         finding: “USCIS is enjoined from asserting, adopting, or relying in any
13         proceedings on any statement or record made as of this date purporting to
14         allege or establish that [the plaintiff] is a gang member, gang affiliated, or a
15         threat to public safety”).
16                                COUNT THREE
                                    Bivens Claim
17                   Fourth Amendment (Unlawful Seizure and Arrest)
18   125. Ms. Rueda repeats and incorporates by reference each and every preceding
19         allegation as if fully set forth herein.
20   126. This Count is brought against Defendants Bolton and Brightman and a
21         currently unknown number of Doe Defendants who directed, initiated, or
22         conducted Ms. Rueda’s unlawful and retaliatory seizure, search, and arrest, all
23         in their individual capacities pursuant to Bivens v. Six Unknown Named Agents
24         of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
25   127. This Count seeks declaratory relief and damages in an amount to be proven.
26   128. The Fourth Amendment prohibits unreasonable searches, seizures, and arrests.
27         All persons, including aliens, are entitled to Fourth Amendment protection
28         from unlawful seizures, searches, and arrests. Orhorhaghe v. INS, 38 F.3d 488,
                                              34
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 36 of 47 Page ID #:36



 1         497-501 (9th Cir. 1994); Benitez-Mendez v. INS, 760 F.2d 907, 909 (9th Cir.
 2         1983).
 3   129. A seizure occurs when a reasonable person, considering the totality of the
 4         circumstances, would not feel “free to decline the officers’ requests or
 5         otherwise terminate the encounter.” Sanchez v. Sessions, 870 F.3d 901, 909
 6         (9th Cir. 2017) (quoting Florida v. Bostick, 501 U.S. 429, 438 (1991)). “When
 7         an encounter between a law [enforcement officer] and another person escalates
 8         to the point where it is considered a ‘seizure,’ the officer must have a
 9         reasonable, articulable basis for his actions.” Id. (quoting Orhorhaghe, 38 F.3d
10         at 494).
11   130. To support a warrantless seizure and arrest for a civil immigration violation, an
12         immigration officer must be aware of sufficient articulable facts to provide a
13         reasonable suspicion that a person is in the United States illegally. Benitez-
14         Mendez, 760 F.2d at 909. Absent these circumstances, a warrantless seizure
15         and arrest violates the Fourth Amendment. Orhorhaghe, 38 F.3d at 497-501.
16   131. An immigration officer may not make a warrantless arrest unless the officer
17         “has reason to believe that the person is likely to escape before a warrant can
18         be obtained.” 8 C.F.R. § 287.8(c)(2)(ii).
19   132. A person arrested by an immigration officer without a warrant must be
20         “advised of the reasons for his or her arrest[,] the right to be represented at no
21         expense to the Government[, and] . . . that any statement made may be used
22         against him or her in a subsequent proceeding.” 8 C.F.R. § 287.3(c).
23   133. An immigration officer may briefly detain a person only if the officer “has
24         reasonable suspicion, based on specific articulable facts, that the person being
25         questioned is, or is attempting to be, engaged in an offense against the United
26         States or is an alien illegally in the United States.” 8 C.F.R. § 287.8(b)(2).
27   134. Even if the arresting officers have an arrest warrant, they are still obligated to
28         follow the regulations governing their conduct. Thus, an immigration officer
                                              35
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 37 of 47 Page ID #:37



 1         “shall, as soon as it is practical and safe to do so, [i]dentify himself or herself
 2         as an immigration officer who is authorized to execute an arrest[,] and [s]tate
 3         that the person is under arrest and the reason for the arrest.” 8 C.F.R. §
 4         287.8(c)(2)(iii).
 5   135. An immigration officer is “prohibited” from the “use of threats, coercion, or
 6         physical abuse . . . to induce a suspect to waive his or her rights or to make a
 7         statement.” 8 C.F.R. § 287.8(c)(2)(vii).
 8   136. Defendants did not comply with any of these binding regulations when they
 9         surrounded Ms. Rueda without a warrant or reasonable suspicion, did not
10         identify themselves as officers of any state or federal agency, did not state the
11         reason for Ms. Rueda’s seizure and arrest, or tell her where she was going, and
12         frightened and coerced her into identifying herself.
13   137. Because Defendants merely asked Ms. Rueda her name in Spanish and, when
14         she answered, took her away, they did not have any “articulable facts” giving
15         rise to a “reasonable suspicion” that Ms. Rueda was “engaged in an offense
16         against the United States or [] an alien illegally in the United States.” Sanchez,
17         870 F.3d at 912-13 (racial profiling is not reasonable suspicion).
18   138. And even if any such articulable facts and reasonable suspicion could have
19         existed, Defendants were not permitted to arrest Ms. Rueda without a warrant
20         because they had absolutely no “reason to believe” the she was “likely to
21         escape before a warrant [could have been] obtained.”
22   139. Defendants failed to comply with their binding regulations. Because these
23         regulations are intended to “preserve [an individual’s] privacy and protect [her]
24         from racial profiling,” they are “mandated by the Fourth Amendment.”
25         Sanchez, 870 F.3d at 912-13; see also Bong Youn Choi v. Barber, 289 F.2d
26         642, 646 (9th Cir. 1960) (immigration officials must abide by “traditional
27         standards of fairness encompassed in due process of law”). Defendants’ non-
28         compliance violated Ms. Rueda’s Fourth Amendment rights.
                                            36
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 38 of 47 Page ID #:38



 1   140. This Court has jurisdiction over Ms. Rueda’s Fourth Amendment claims
 2         because the actions at issue here occurred before any Immigration Court
 3         removal proceedings had commenced against Ms. Rueda. See Samayoa-
 4         Martinez v. Holder, 558 F.3d 897, 901 (9th Cir. 2009) (“Formal removal
 5         proceedings do not commence until the [government] has filed an NTA in the
 6         immigration court.”). Whether Defendants complied with their binding
 7         regulations and the mandates of the Fourth Amendment is properly within the
 8         purview of this Court.
 9   141. Each of the individual Defendants was personally involved in and proximately
10         caused the violations of Ms. Rueda’s constitutional rights.
11   142. As a result of Defendants’ actions, Ms. Rueda suffered damages, including but
12         not limited to loss of liberty, loss of earnings and earning capacity, loss of
13         schooling, loss of valuable benefits, distress, humiliation, embarrassment,
14         discomfort, fear, anxiety, and other injuries.
15                                   COUNT FOUR
                                      Bivens Claim
16                       Fifth Amendment (Procedural Due Process)
17   143. Ms. Rueda repeats and incorporates by reference each and every preceding
18         allegation as if fully set forth herein.
19   144. This Count is brought against Defendant Baran and a currently unknown
20         number of Doe Defendants who directed, initiated, or issued Ms. Rueda’s
21         unlawful and retaliatory DACA status denial notice, all in their individual
22         capacities pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of
23         Narcotics, 403 U.S. 388 (1971).
24   145. This Count seeks declaratory relief and damages in an amount to be proven.
25   146. The Fifth Amendment guarantees due process of law. All persons, including
26         aliens, who are physically present in the United States are guaranteed the
27         protections of the Due Process Clause. Zadvydas v. Davis, 533 U.S. 678, 693
28         (2001).
                                                 37
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 39 of 47 Page ID #:39



 1   147. Defendants violated Ms. Rueda’s right to due process by failing to comply with
 2         the binding policies and procedures of the DACA program and the DACA SOP
 3         by failing to provide Ms. Rueda a Request for Evidence or Notice of Intend to
 4         Deny—and opportunity to respond—before issuing her an unreasoned and
 5         unexplained DACA status denial notice. See Bong Youn Choi v. Barber, 289
 6         F.2d 642, 646 (9th Cir. 1960) (immigration officials must abide by “traditional
 7         standards of fairness encompassed in due process of law”).
 8   148. Each of the individual Defendants was personally involved in and proximately
 9         caused the violations of Ms. Rueda’s constitutional rights.
10   149. As a result of Defendants’ actions, Ms. Rueda suffered damages, including but
11         not limited to loss of liberty, loss of earnings and earning capacity, loss of
12         schooling, loss of valuable benefits, distress, humiliation, embarrassment,
13         discomfort, fear, anxiety, and other injuries.
14                                  COUNT FIVE
                                      Bivens Claim
15                   First Amendment (Retaliatory Seizure and Arrest)
16   150. Ms. Rueda repeats and incorporates by reference each and every preceding
17         allegation as if fully set forth herein.
18   151. This Count is brought against Defendants Bolton and Brightman and a
19         currently unknown number of Doe Defendants who directed, initiated, or
20         conducted Ms. Rueda’s unlawful and retaliatory seizure, search, and arrest, all
21         in their individual capacities pursuant to Bivens v. Six Unknown Named Agents
22         of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
23   152. This Count seeks declaratory relief and damages in an amount to be proven.
24   153. The First Amendment prohibits adverse government action in retaliation for
25         constitutionally protected political speech and advocacy. Hartman v. Moore,
26         547 U.S. 250, 256 (2006); Wilkie v. Robbins, 551 U.S. 537, 555 (2007) (“the
27         Government may not retaliate for exercising First Amendment speech rights”).
28         Accordingly, government actions “that fall short of a direct prohibition against
                                            38
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 40 of 47 Page ID #:40



 1         the exercise of First Amendment rights” still violate the Constitution. Laird v.
 2         Tatum, 408 U.S. 1, 11 (1972). A plaintiff may bring a First Amendment
 3         retaliatory arrest claim even if there was probable cause for the arrest by
 4         alleging that the retaliatory arrest was the product of “the existence and
 5         enforcement of an official policy motivated by retaliation.” Lozman v. City of
 6         Riviera Beach, 138 S. Ct. 1945, 1954-55 (2018).
 7   154. A First Amendment retaliation claim requires a showing that (1) the plaintiff
 8         was engaged in a constitutionally protected activity; (2) the plaintiff was
 9         subjected to an adverse government action that would chill a person of ordinary
10         firmness from continuing to engage in the protected activity; and (3) there was
11         a causal relationship between the plaintiff’s constitutionally protected activity
12         and the adverse government action. Blair v. Bethel School District, 608 F.3d
13         540, 543 (9th Cir. 2010). The governmental defendant’s knowledge of the
14         plaintiff’s engagement in the constitutionally protected activity, as well as the
15         temporal proximity of the constitutionally protected activity and the adverse
16         government action, are probative of a causal relationship. Coszalter v. City of
17         Salem, 320 F.3d 968, 977-78 (9th Cir. 2003) (recognizing three to eight months
18         as supporting an inference of retaliation).
19   155. Ms. Rueda’s protests and activism against Defendants’ immigration policies
20         and practices generally, and against her mother specifically, are core political
21         speech on matters of public concern and the “stewardship of public officials”
22         that “occupies the highest rung of the hierarchy of First Amendment values,
23         and is entitled to special protection.” NY Times Co. v. Sullivan, 376 U.S. 254,
24         274-75 (1964); Snyder v. Phelps, 562 U.S. 443, 452 (2011).
25   156. Defendants were aware of Ms. Rueda’s constitutionally protected protests and
26         activism against their immigration policies and practices generally, and against
27         her mother specifically. Ms. Rueda spoke publicly and vocally, organized
28         directed campaigns targeting Defendants, and had garnered media attention and
                                             39
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 41 of 47 Page ID #:41



 1         the backing of prominent political and community leaders. When Defendants
 2         unjustly arrested and detained her mother in April 2017, Ms. Rueda organized
 3         a letter-writing campaign to ICE and CBP, set up a call line for people to
 4         contact ICE and CBP on her mother’s behalf, and spoke with the media in
 5         protest of her mother’s arrest. Defendants then seized, arrested, searched, and
 6         detained Ms. Rueda within weeks—and only days after Ms. Rueda had helped
 7         secure her mother’s release from detention.
 8   157. As explained, supra, Defendants’ seizure, search, arrest, and detention of Ms.
 9         Rueda was without reasonable suspicion or probable cause (in violation of
10         Defendants’ binding regulations and the Fourth Amendment). But even if
11         Defendants could show probable cause for the seizure and arrest, Ms. Rueda is
12         still constitutionally aggrieved by the causal relationship between her
13         constitutionally protected activity and the adverse government action because it
14         was the product of “the existence and enforcement of an official policy
15         motivated by retaliation.” Lozman, 138 S. Ct. at 1954-55. Indeed, it was the
16         product of Defendants’ broader pattern and practice of targeting immigrants’
17         rights activists, protesters, and community organizers for adverse immigration
18         actions as retaliation for their protected political speech—in a broad campaign
19         of deterrence and intimidation aimed at silencing critics and restricting political
20         speech.
21   158. Each of the individual Defendants was personally involved in and proximately
22         caused the violations of Ms. Rueda’s constitutional rights.
23   159. As a result of Defendants’ actions, Ms. Rueda suffered damages, including but
24         not limited to loss of liberty, loss of earnings and earning capacity, loss of
25         schooling, loss of valuable benefits, distress, humiliation, embarrassment,
26         discomfort, fear, anxiety, and other injuries.
27
28
                                                40
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 42 of 47 Page ID #:42



 1                                   COUNT SIX
                                     Bivens Claim
 2                  First Amendment (Retaliatory DACA Status Denial)
 3   160. Ms. Rueda repeats and incorporates by reference each and every preceding

 4         allegation as if fully set forth herein.

 5   161. This Count is brought against Defendant Baran and a currently unknown

 6         number of Doe Defendants who directed, initiated, or issued Ms. Rueda’s

 7         unlawful and retaliatory DACA status denial notice, all in their individual

 8         capacities pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

 9         Narcotics, 403 U.S. 388 (1971).

10   162. This Count seeks declaratory relief and damages in an amount to be proven.

11   163. The First Amendment prohibits adverse government action in retaliation for

12         constitutionally protected political speech and advocacy. Hartman v. Moore,

13         547 U.S. 250, 256 (2006); Wilkie v. Robbins, 551 U.S. 537, 555 (2007) (“the

14         Government may not retaliate for exercising First Amendment speech rights”).

15         Accordingly, government actions “that fall short of a direct prohibition against

16         the exercise of First Amendment rights” still violate the Constitution. Laird v.

17         Tatum, 408 U.S. 1, 11 (1972).

18   164. A First Amendment retaliation claim requires a showing that (1) the plaintiff

19         was engaged in a constitutionally protected activity; (2) the plaintiff was

20         subjected to an adverse government action that would chill a person of ordinary

21         firmness from continuing to engage in the protected activity; and (3) there was

22         a causal relationship between the plaintiff’s constitutionally protected activity

23         and the adverse government action. Blair v. Bethel School District, 608 F.3d

24         540, 543 (9th Cir. 2010). The governmental defendant’s knowledge of the

25         plaintiff’s engagement in the constitutionally protected activity, as well as the

26         temporal proximity of the constitutionally protected activity and the adverse

27         government action, are probative of a causal relationship. Coszalter v. City of

28
                                                 41
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 43 of 47 Page ID #:43



 1         Salem, 320 F.3d 968, 977-78 (9th Cir. 2003) (recognizing three to eight months
 2         as supporting an inference of retaliation).
 3   165. Ms. Rueda’s protests and activism against Defendants’ immigration policies
 4         and practices generally, and against her mother specifically, are core political
 5         speech on matters of public concern and the “stewardship of public officials”
 6         that “occupies the highest rung of the hierarchy of First Amendment values,
 7         and is entitled to special protection.” NY Times Co. v. Sullivan, 376 U.S. 254,
 8         274-75 (1964); Snyder v. Phelps, 562 U.S. 443, 452 (2011).
 9   166. Defendants were aware of Ms. Rueda’s constitutionally protected protests and
10         activism against their immigration policies and practices generally, and against
11         her mother specifically. Ms. Rueda spoke publicly and vocally, organized
12         directed campaigns targeting Defendants, and had garnered media attention and
13         the backing of prominent political and community leaders. When Defendants
14         unjustly arrested and detained her mother in April 2017, Ms. Rueda organized
15         a letter-writing campaign to ICE and CBP, set up a call line for people to
16         contact ICE and CBP on her mother’s behalf, and spoke with the media in
17         protest of her mother’s arrest. She helped secure her mother’s release from
18         detention.
19   167. In the weeks and months that followed Ms. Rueda’s protests, activism, and
20         vocal criticism of immigration officials, practices, and policies, Defendants
21         ignored their own binding DACA status criteria and the non-discretionary
22         policies and procedures of the DACA SOP to issue Ms. Rueda an unreasoned
23         and irrational DACA status denial notice—without issuing a Request for
24         Evidence or Notice of Intend to Deny, as required by the DACA SOP. Indeed,
25         Defendants departed from years of USCIS’s past practice of approving DACA
26         status for individuals who meet the objective DACA status criteria (or at least
27         issuing a pre-denial RFE and/or NOID and providing an opportunity to
28         respond). Ms. Rueda met and continues to meet those criteria.
                                            42
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 44 of 47 Page ID #:44



 1   168. Because the only discernible difference between Ms. Rueda and the hundreds
 2         of thousands of others who have been approved for DACA status is her
 3         political speech and activism against Defendants’ immigration practices,
 4         Defendants’ departure from the DACA program’s binding policies and
 5         procedures and from USCIS’s past practice violated the First Amendment’s
 6         prohibition against retaliation for political speech. Indeed, it was the product
 7         of Defendants’ broader pattern and practice of targeting immigrants’ rights
 8         activists, protesters, and community organizers for adverse immigration actions
 9         as retaliation for their protected political speech—in a broad campaign of
10         deterrence and intimidation aimed at silencing critics and restricting political
11         speech.
12   169. Each of the individual Defendants was personally involved in and proximately
13         caused the violations of Ms. Rueda’s constitutional rights.
14   170. As a result of Defendants’ actions, Ms. Rueda suffered damages, including but
15         not limited to loss of liberty, loss of earnings and earning capacity, loss of
16         schooling, loss of valuable benefits, distress, humiliation, embarrassment,
17         discomfort, fear, anxiety, and other injuries.
18                                    COUNT SEVEN
                                       Bivens Claim
19                           Fifth Amendment (Equal Protection)
20   171. Ms. Rueda repeats and incorporates by reference each and every preceding
21         allegation as if fully set forth herein.
22   172. This Count is brought against Defendant Baran and a currently unknown
23         number of Doe Defendants who directed, initiated, or issued Ms. Rueda’s
24         unlawful and retaliatory DACA status denial notice, all in their individual
25         capacities pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of
26         Narcotics, 403 U.S. 388 (1971).
27   173. This Count seeks declaratory relief and damages in an amount to be proven.
28
                                                 43
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 45 of 47 Page ID #:45



 1   174. The Fifth Amendment guarantees equal protection under the law. A plaintiff
 2         may maintain an equal protection violation as a “class of one” by alleging that
 3         she has irrationally or discriminately been treated differently from others
 4         similarly situated, regardless of the “subjective motivation” of the different
 5         treatment. Village of Willowbrook v. Olech, 528 U.S. 562, 564-65 (2000).
 6   175. Ms. Rueda is similarly situated to the hundreds of thousands of others that
 7         USCIS has approved for DACA status. She meets all of the objective DACA
 8         status criteria—including the lack of a criminal history and the lack of a
 9         national security or public safety threat, as determined by an Immigration
10         Judge and upheld by the Board of Immigration Appeals. And between 2012
11         and 2017, USCIS had “not been able to identify specific denial cases where an
12         applicant appeared to satisfy the programmatic categorical criteria as outlined
13         in the June 15, 2012 memorandum, but still had his or her application denied
14         based solely upon discretion.”
15   176. Defendants’ departure from their years-long practice of approving DACA
16         status for individuals who meet the objective DACA status criteria (or at least
17         issuing a pre-denial RFE and/or NOID and providing an opportunity to
18         respond) is either intentionally aimed at harming Ms. Rueda, or it is an
19         unexplained departure from written policies and procedures and established
20         practices. Either way, it is “irrational and wholly arbitrary,” in violation of the
21         Fifth Amendment guarantee of equal protection under the law. Village of
22         Willowbrook, 528 U.S. at 565.
23   177. Each of the individual Defendants was personally involved in and proximately
24         caused the violations of Ms. Rueda’s constitutional rights.
25   178. As a result of Defendants’ actions, Ms. Rueda suffered damages, including but
26         not limited to loss of liberty, loss of earnings and earning capacity, loss of
27         schooling, loss of valuable benefits, distress, humiliation, embarrassment,
28         discomfort, fear, anxiety, and other injuries.
                                               44
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 46 of 47 Page ID #:46



 1
                                        COUNT EIGHT
 2                                    Declaratory Judgment
                                       All Causes of Action
 3
     179. Ms. Rueda repeats and incorporates by reference each and every preceding
 4
           allegation as if fully set forth herein.
 5
     180. For the reasons set forth above, Ms. Rueda seeks a declaration that Defendants
 6
           have violated the DACA SOP; the APA; the Fifth Amendment; 8 C.F.R. §§
 7
           287.3 and 287.8; the Fourth Amendment; and the First Amendment.
 8
                                 DEMAND FOR JURY TRIAL
 9
     181. Ms. Rueda demands a jury trial on all claims so triable.
10
                                    PRAYER FOR RELIEF
11
           Wherefore, Ms. Rueda prays that this Court grant the following relief:
12
     1.    Award damages according to proof;
13
     2.    Issue a declaratory judgment that Defendants have violated the DACA SOP;
14
           the APA; the Fifth Amendment; 8 C.F.R. §§ 287.3 and 287.8; the Fourth
15
           Amendment; and the First Amendment;
16
     3.    Set aside the denial of Ms. Rueda’s DACA application;
17
     4.    Require USCIS to fully and appropriately evaluate Ms. Rueda’s DACA
18
           application in accordance with the DACA SOP, the APA, the Fifth
19
           Amendment, and the First Amendment—i.e., without departure from
20
           longstanding DACA policies and procedures, including the DACA Memo’s
21
           DACA status criteria and the DACA SOP’s RFE, NOID, and opportunity to
22
           respond requirements; without consideration of Ms. Rueda’s protected speech
23
           or other political activity; and without any allegation or assertion that she is an
24
           enforcement priority or poses a public safety threat;
25
     5.    Declare that USCIS may not deny Ms. Rueda’s DACA application in the
26
           absence of strict compliance with the DACA SOP and a reasoned, written
27
           finding by the appropriate office of DHS that she is a public safety threat or
28
                                                 45
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
 Case 2:18-cv-09276-DMG-PLA Document 1 Filed 10/30/18 Page 47 of 47 Page ID #:47



 1         national security threat, or that granting her DACA status would be
 2         inconsistent with DHS’s enforcement priorities, as defined by the DACA
 3         Memo;
 4   6.    Award Ms. Rueda reasonable costs and attorneys’ fees; and
 5   7.    Grant any other and further relief that this Court may deem fit and proper.
 6
 7   Dated: October 30, 2018         Respectfully submitted,
 8
                                     /s/ John C. Ulin
 9                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                     JOHN C. ULIN (SBN 165524)
10
                                     john.ulin@arnoldporter.com
11                                   777 South Figueroa Street, 44th Floor
                                     Los Angeles, CA 90017
12
                                     T: (213) 243-4000
13                                   F: (213) 243-4199
14
                                     JABA TSITSUASHVILI (SBN 309012)
15                                   jaba.tsitsuashvili@arnoldporter.com
                                     601 Massachusetts Avenue NW
16
                                     Washington, DC 20001
17                                   T: (202) 942-5000
18                                   F: (202) 942-5999

19                                   Attorneys for Plaintiff
20                                   CLAUDIA SARAHI RUEDA VIDAL

21
22
23
24
25
26
27
28
                                              46
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES;
                                  DEMAND FOR JURY TRIAL
